DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-20, 22 and 23 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Shim, et al (US2015/0076944), newly cited.
Shim in figs. 1, 2 and 4 disclosed a motor comprising a rotational shaft [0007]; a rotor disposed on an outside of the rotational shaft [0007]; a stator 200 disposed on an outside of the rotor; and a terminal cover 100, wherein the terminal cover comprises a body part (upper surface of base of 110 in fig. 4) and a side part (outer circumferential side of base of 110) extending downward from the body part, wherein the body part comprises a terminal 120, wherein the terminal is disposed inward of the side part, wherein the body part comprises a first body part and a second body part (at 1 to 4 o’clock in fig. 4), wherein the first body part comprises an upper surface and a protruding portion (wall rising from upper surface of base of 110 indicated by drawn line of element 110 in fig. 4) protruded from the upper surface, wherein the terminal comprises a plurality of terminal pins (121, 125) disposed outside, in a radial direction of the motor, of the protruding portion of the first body part, wherein the second body part is extended from the protruding portion of the first body part, and wherein the second body part is overlapped with at least one of the pins (fig. 2: 121v,121w), of the plurality of pins, in a length direction of the shaft; (claim 22) wherein the terminal comprises a plurality of terminal pins (121, 125) disposed outside of the protruding portion of the first body part, and wherein an outermost surface of the second body part is disposed inward of an outermost surface of the first body part, in a direction perpendicular to a length direction of the shaft; (claim 14) the terminal comprises a terminal body 124 (fig. 6) and the body part comprises a hole positioned to allow the plurality of pins 122 to be exposed therethrough; (claim 15) wherein the body part comprises a plurality of holes disposed along a circumference thereof; (claim 16) wherein the plurality of holes are disposed at regular intervals in a circumferential direction with respect to a center of the body part; (claim 17) wherein the body part is divided into a first region portion and a second region portion (any single portion without holes) along a circumference thereof, and a plurality of holes are disposed in only the first region portion of the first and second region portions; (claim 18) in fig. 4, the terminal body comprises a first terminal body 124 and a second terminal body (portion of 123 above 122a) connected to each other; the first terminal body comprises the plurality of pins 122; and the second terminal body is disposed to perpendicularly extend from the first terminal body; (claim 19) wherein the first body part comprises the first terminal body 124 therein; and the second body part is disposed perpendicularly to the first body part and comprises the second terminal body (in fig. 3, portion of 123 above 122a in 121v and 121w) therein; (claim 20) wherein the body part is divided into a first region portion and a second region portion (any single portion without holes) long a circumference thereof, and a plurality of holes are disposed in only the first region portion of the first and second region portions, and wherein the second body part is disposed in the first region portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON M BARRERA whose telephone number is (571)272-1987. The examiner can normally be reached Monday-Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAMON M. BARRERA
Primary Examiner
Art Unit 2837



/RAMON M BARRERA/Primary Examiner, Art Unit 2837